Citation Nr: 0825138	
Decision Date: 07/28/08    Archive Date: 08/04/08

DOCKET NO.  05-40 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for coronary artery disease 
(CAD), to include as secondary to service-connected 
obstructive sleep apnea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from May 1981 to November 
2002.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Little 
Rock, Arkansas (RO), which denied the benefit sought on 
appeal.

The Board is aware that during a May 2008 videoconference 
hearing before the undersigned Acting Veterans Law Judge, the 
veteran offered testimony on the issue of entitlement to 
service connection for hypertension, to include as secondary 
to service-connected obstructive sleep apnea.  Nevertheless, 
this issue is not properly before the Board at this time.  
The RO denied service connection for hypertension in a March 
2003 rating decision.  The veteran submitted a notice of 
disagreement with this decision in November 2003.  The Board 
denied service connection for hypertension in an August 2006 
decision.  

The Court of Appeals for Veterans Claims (Court) has held 
that basing a claim for service connection on a new theory of 
etiology does not constitute a new claim.  See Ashford v. 
Brown, 10 Vet. App. 120, 123 (1997).  The Board finds, 
therefore, that the veteran's claim for service connection 
for hypertension, secondary to obstructive sleep apnea, is 
not a "new" claim that may be addressed on its merits.  
Rather, new and material evidence is required in order for 
the Board to consider the substantive merits of this claim 
for service connection, regardless of the veteran's current 
theory regarding a nexus to service.  

As a result, the Board must consider the veteran's May 2008 
hearing testimony as a claim to reopen the previously denied 
claim for service connection for hypertension and refers it 
to the RO for proper development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the May 2008 hearing, the veteran testified that he 
had received treatment for his CAD at the Little Rock VA 
medical center (VAMC) as recently as March 2008.  He 
requested that VA obtain the outstanding VA treatment 
records.  He also stated that he thought the last time he had 
submitted any medical records from the Little Rock VAMC was 
in June or August of 2007.  

A review of the record before the Board indicates that it 
contains no treatment records submitted by the veteran in 
June or August of 2007.  In fact, the claims file contains no 
treatment records from the Little Rock VAMC.  

VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c)(2) (2007).  There are also heightened 
obligations to assure that the record is complete with 
respect to Federal Government records.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  VA treatment records are deemed to be 
constructively of record in proceedings before the Board.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The veteran submitted a statement from a private physician, 
dated in July 2004, which indicated that the veteran had had 
displipidemia in service and that his present CAD was the 
logical progression of this condition.  The veteran also 
submitted medical articles that suggested a possible link 
between obstructive sleep apnea and the development of CAD.  
Given this evidence, the Board finds that a VA examination 
would be helpful in ascertaining the etiology of the 
veteran's currently diagnosed CAD.  The veteran must be 
advised of the importance of reporting to the VA examination 
and of the consequences of failing to so report.  See 
38 C.F.R. § 3.655 (2007).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of all of the 
veteran's VA medical records from the 
Little Rock VAMC.  The veteran is asked 
to send this information himself as 
soon as possible to avoid delay in the 
adjudication of the claim.

2.  Afford the veteran a complete VA 
cardiovascular examination in order to 
ascertain the etiology of the diagnosed 
CAD.  The claims folder must be made 
available to the examiner to review in 
conjunction with the examination, and 
the examiner must indicate in the 
examination report that the claims 
folder was so reviewed.  The examiner, 
following this review and the 
examination of the veteran, must render 
an opinion as to whether it is at least 
as likely as not (that is, at least a 
50-50 degree of probability) that the 
veteran's CAD is related to his period 
of service.  An opinion must also be 
rendered as to whether it is at least 
as likely as not (that is, at least a 
50-50 degree of probability) that the 
CAD is caused by, the result of, or 
aggravated by, the service-connected 
obstructive sleep apnea. All indicated 
special studies deemed necessary to 
render the requested opinions must be 
conducted.  A complete rationale for 
all opinions expressed must be 
provided.

3.  Then, readjudicate the veteran's 
claim for entitlement to service 
connection for CAD, to include as 
secondary to service-connected 
obstructive sleep apnea.  If the 
benefit sought on appeal remains 
denied, provide the veteran with an 
SSOC.  The SSOC should contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




